Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
                                                            FILED
                                                          Jan 30 2013, 8:47 am
court except for the purpose of
establishing the defense of res judicata,                        CLERK
                                                               of the supreme court,
collateral estoppel, or the law of the case.                   court of appeals and
                                                                      tax court




ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

MICHAEL J. SPENCER                              GREGORY F. ZOELLER
Monroe County Public Defender                   Attorney General of Indiana
Bloomington, Indiana
                                                RICHARD C. WEBSTER
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

JAMES A. CROUCH,                                )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )       No. 53A05-1208-CR-417
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                     APPEAL FROM THE MONROE CIRCUIT COURT
                        The Honorable Mary Ellen Diekhoff, Judge
                             Cause No. 53C05-0505-FC-278



                                     January 30, 2013

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge
      In this case, the appellant, James Crouch, contends that the trial court abused its

discretion in sentencing him to six years of incarceration after he violated several

conditions of a drug treatment program. Crouch further alleges that his sentence was

inappropriate when considering the nature of the offense and his character.

      We conclude that the trial court did not abuse its discretion in sentencing him and

that the two-year sentence was not inappropriate.

                                         FACTS

      On May 10, 2005, Bloomington Police Officer Scott Reynolds was dispatched to a

Monroe County Bank branch after receiving a forgery report. When Officer Reynolds

arrived, he spoke with Timothy Frazier, the branch manager, who informed him that

Crouch was at the bank and had forged several checks totaling more than $3000 on the

account of his grandmother, Donna Oswald.

      When Officer Reynolds spoke with Oswald, she confirmed that Crouch had stolen

some blank checks from her, and that she had not written any checks to Crouch. After

Crouch was transported to the Bloomington Police Department, he admitted that he stole

several checks from his grandmother, forged at least eight of them, and cashed them at

various locations in the Bloomington area. Crouch also later admitted to using the money

to purchase drugs.

      Crouch was arrested and charged with forgery, a class C felony, and theft, a class

D felony.    Thereafter, on June 20, 2005, Crouch pleaded guilty to the forgery charge

                                            2
pursuant to a written plea agreement. Crouch was admitted to the Monroe County Drug

Treatment Court as part of the plea agreement. The trial court deferred the judgment and

sentence for a period of two years.

       Although Crouch continuously violated various terms of the program, he

continued to participate until May 5, 2012. Crouch ultimately admitted the violations and

the trial court conducted a sentencing hearing in accordance with the provisions of the

plea agreement. It determined that Crouch’s violations of the rules of the drug treatment

program were aggravating factors that warranted an increased sentence. As a result,

Crouch was sentenced to a six-year term of incarceration in the Indiana Department of

Correction (DOC). Crouch now appeals.

                             DISCUSSION AND DECISION

                                  I. Abuse of Discretion

       Crouch first claims that the trial court abused its discretion in sentencing him

because it declined to consider his decision to plead guilty and his remorse as mitigating

factors.   Crouch contends that we should “reweigh the aggravating and mitigating

circumstances” that the trial court found. Appellant’s Br. p. 5.

       Notwithstanding Crouch’s contention, we note that in Anglemyer v. State, 868

N.E.2d 482, 491 (Ind. 2007), our Supreme Court held that “because the trial court no

longer has any obligation to ‘weigh’ aggravating and mitigating factors against each other

when imposing a sentence . . . , a trial court cannot now be said to have abused its

discretion in failing to ‘properly weigh’ such factors.” Thus, “[t]he relative weight or

                                             3
value assignable to reasons properly found or those which should have been found is not

subject to review for abuse.” Id. Accordingly, in light of the holding in Anglemyer, we

decline Crouch’s request to reweigh the aggravating and mitigating factors that the trial

court found.

       We also note that the finding of mitigating factors is not mandatory and rests

within the trial court’s discretion. Storey v. State, 875 N.E.2d 243, 252 (Ind. Ct. App.

2007). The trial court does not have to afford the same credit or weight to the proffered

mitigating circumstances as the defendant suggests. Thacker v. State, 709 N.E.2d 3, 10

(Ind. 1999). An allegation that the trial court failed to identify or find a mitigating factor

requires the defendant to establish that the mitigating evidence is significant and clearly

supported by the record. Gray v. State, 790 N.E.2d 174, 177 (Ind. Ct. App. 2003).

       Additionally, not every guilty plea is a significant mitigating circumstance that

must be credited by a trial court. Trueblood v. State, 715 N.E.2d 1242, 1257 (Ind. 1999).

A guilty plea does not rise to the level of significant mitigation where the defendant has

received a substantial benefit from the plea or where the evidence against him is such that

the decision to plead guilty is merely a pragmatic one. Powell v. State, 895 N.E.2d 1259,

1262-63 (Ind. Ct. App. 2008).

       The evidence established that Crouch was arrested at the bank where he was in the

process of attempting to cash a forged check. Appellant’s App. p. 8. The check was one

of several that he stole from his grandmother, and Crouch admitted his crime to the



                                              4
police. In light of these circumstances, it is apparent that Crouch’s decision to plead

guilty to the charged offense was merely a pragmatic one.

          Crouch also received a substantial benefit from the plea, in that the charge of class

D felony theft was dismissed and he received a sentence deferral of two years while he

participated in the drug program. And if Crouch successfully completed the program, the

remaining charges would be dismissed.         Had Crouch not pleaded guilty, he would not

have had the benefit of this program. As a result, Crouch received substantial benefits

from his guilty plea. In light of these circumstances, Crouch has failed to show that the

trial court should have considered his decision to plead guilty as a significant mitigating

factor.

          Crouch also contends that the trial court should have considered his remorse as a

significant mitigating factor. In the pre-sentence investigation report, Crouch expressed

regret that he victimized and inflicted emotional distress on his grandmother. PSI at 12.

However, our review of the sentencing transcript reveals no expression of remorse, even

though Crouch’s grandmother was present and testified on his behalf. In short, there is

no evidence in the record that Crouch apologized for his acts. In fact, he only expressed

remorse that he failed to complete the drug court program.

          The trial court was in the best position to judge the sincerity of Crouch’s alleged

remorsefulness. Pickens v. State, 767 N.E.2d 530, 535 (Ind. 2002). Here, we cannot say

that the trial court abused its discretion in not finding remorse as a significant mitigating

circumstance.       See Price v. State, 765 N.E.2d 1245, 1253 (Ind. 2002) (finding no error

                                                5
in the trial court’s failure to accept remorse as a mitigating factor because the statement

of remorse was equivocal). As a result, Crouch’s claim fails, and we conclude that the

trial court did not abuse its discretion in sentencing him.

                              II. Appropriateness of Sentence

       Crouch also claims that his sentence is inappropriate when considering the nature

of his offense and his character. Indiana Appellate Rule 7(B) provides that “[t]he Court

may revise a sentence authorized by statute if, after due consideration of the trial court’s

decision, the Court finds that the sentence is inappropriate in light of the nature of the

offense and the character of the offender.” The defendant bears the burden of persuading

us that his sentence is inappropriate. Sanchez v. State, 891 N.E.2d 174, 176 (Ind. Ct.

App. 2008).

       We note that the advisory sentence for a class C felony is four years, the minimum

sentence is two years, and the maximum sentence is ten years. Ind. Code § 35-50-2-6.

As stated above, Crouch ultimately received a sentence of six years.

       When examining the nature of the offense, the evidence established that Crouch

stole several of his grandmother’s checks, forged them, and cashed at least eight of them

at various locations in Bloomington. Appellant’s App. p. 8-9. Crouch used the money

that he obtained from the forgeries to subsidize his drug habit. PSI at 8. In short,

Crouch’s nature of the offense argument avails him of nothing.

       Crouch’s character is revealed by the nature and circumstance of his crime and his

behavior while in the Drug Treatment Program. In addition to stealing and forging

                                              6
checks, Crouch admitted to violating a condition of the Drug Treatment Court Program

by leaving the State on numerous occasions without permission to meet his girlfriend in

Kentucky. Crouch, who was driving a vehicle without a license, claimed that he had to

get to and from work. However, Crouch was apprehended when he was driving back

from Kentucky after visiting his girlfriend.

       While in the Drug Treatment Program, Crouch continuously failed to complete the

program and his participation was extended from two years to seven years before it was

finally terminated in May 2012.         Also, even though Crouch’s criminal history is not

extensive, he had accumulated one felony and one misdemeanor conviction prior to the

instant case. In short, Crouch’s history demonstrates that he fails to abide by the law and

take responsibility for his behavior.

       We conclude that Crouch failed to demonstrate that his sentence was inappropriate

in light of the nature of the offense and his character. As a result, we decline Crouch’s

invitation to revise his sentence or set the sentence aside.

       The judgment of the trial court is affirmed.

RILEY, J., and BARNES, J., concur.




                                               7